Memorandum. The order affirming the judgment of conviction should be reversed and a new trial ordered.
In view of the closeness of the trial evidence in this burglary case, the trial court’s failure to instruct the jury, as requested by defense counsel, on the law relating to an alibi defense, even though defendant had presented two alibi witnesses, requires a reversal of the conviction. A defendant is entitled, where the defense of alibi is raised, to have the jury *894properly instructed as to the legal principles against which to weigh such alibi evidence.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order reversed, etc.